Title: From J. Kinney to Dabney Carr, 7 August 1807
From: Kinney, J.
To: Carr, Dabney


                        
                            Augt. 7th. 1807
                        
                        Mr Jefferson has heretofore obtained a judgment against Samuel Clarke of Staunton for a sum of money due to
                            him of long standing—and what made it appear worse it was for nails that Mr Clarke sold on Commission. Mr Clarke has
                            been injured indeed ruined by his brother John, this happen’d about the time the debt became due to Mr. Jefferson. I
                            entered my self security on a forthcoming bond for this debt & to secure my self took a deed of Trust upon a negroe Girl
                            the only slave & some household furniture—Mr Clarke has obtaned licence to practice law, is now master comr.
                            for our cty court a very good surveyor and altho he was reduced by his brother to poverty with about eight children, he
                            kept up his spirits conducted himself with fortitude and is now in a fair way to pay all his debts I have advanced
                            upwards of $1000 for him. if Mr. Js debt is pushed I must advance the money or sell his property above mentioned. I have
                            no right to ask further indulgence from Mr. J. As he has extended it very far already—but if it is convenient for him to
                            stay one year more I will take it upon my self to pay the debt
                        
                            J Kinney
                            
                        
                    